DETAILED ACTION
Status of the Application
Claims 43-62 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 10/09/2019; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 10/09/2019.
Claims 43-46, 50-58, and 62 remain pending in this application.

Claims 47-49 and 59-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 04/10/2017.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 43-46, 50-58, and 62 are rejected under 35 U.S.C. 103  as being unpatentable over Canadian Patent Publication CA2663917, Schmaltz, et al. to hereinafter Schmaltz in view of How Decisive Farming Hopes to Differentiate Itself in Frothy Digital Ag Space, https://agfundemews.com/how-decisive-farming-hopes-to-differentiate-itself-in-frothy-digital-ag-space.html, Manning. to hereinafter Manning in view of United State Patent Publication US20080220529, Hulme, et al. 

Referring to Claim 43, Schmaltz teaches a computerized method for optimal production of a selected crop to be grown on a field having one or more geospatial zones, the method comprising:
collecting and storing into one or more cloud-based databases (See Manning) at least soil testing data, predefined agronomic crop needs, and target yield goals of the one or more geospatial zones (
Schmaltz: page 4, lines 11-20; describes the collecting of crop yields, needs, and data within a geospatial zone. );

automatically (See Hulme) producing a set of nutrient requirements of one or more nutrients at least based on the soil testing data, the predefined agronomic crop needs, and the target yield goals (
Schmaltz: page 2, lines 30-page 3 lines 15; page 4, lines 20-page 5, line 2; describes calculating and determining agronomic recommendations and requirements);



calculating a fertilizer rate of the fertilizer product set based on the driver fertilizer product and the set of nutrient requirements; and determining a first agronomic prescription for applying the fertilizer product set to the one or more geospatial zones at the fertilizer rate for growing the selected crop (
Schmaltz: page 10, lines 3- 15; describes calculating and determining the fertilizer rate for crops in a zone).

Schmaltz does not explicitly teach cloud-based databases.
	However, Manning teaches cloud-based databases (
Manning: page 2, Its first platform, Optimize RX, combines GIS mapping and soil analysis to assist farmers with seeding and fertilization, optimizing both. Its next product, a cloud-based software app called cloud My Farm Manager, connects multiple service providers to help farmers keep tabs on all their data sets. This platform fully integrates their solutions and is supported by leading ag product and service providers)

Schmaltz and Manning are both directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz, which teaches detecting and managing agricultural information technology in view of Manning, to efficiently apply the analysis of soil management to enhancing the capability to use a cloud tool for processing agricultural data. (See Manning at 3).
Schmaltz in view of Manning does not explicitly teach automatically; obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones;  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product.
However, Hulme teaches these limitations (
Hulme: Sec. 0047; describes users automation process for selecting and applying fertilizer.);

obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products is a set. );

Schmaltz, Manning, and Hulme are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning, which teaches detecting and managing agricultural information technology in view of Hulme, to efficiently apply the analysis of soil management to improving the selections of products to include fertilizer. (See Hulme at 0012, 0019, 0027).


Referring to Claim 44, Schmaltz teaches the computerized method of claim 43, wherein the one or more nutrients comprises at least one of nitrogen (N), phosphorus (P), and potassium (K); wherein the set of nutrient requirements comprises requirements of one or more micronutrients (
Schmaltz: page 8, lines 3- 8; Suitable physico-chemical data sets should include at least some of: residual soil nutrient levels exemplified by macronutrients and micronutrients, pH, EC (i.e., electroconductivity), soluble salts as a measure of EC, soil texture, mineral composition, moisture, organic matter content, and the like. Exemplary soil macronutrients include nitrogen, phosphorus, potassium,
sulfur, calcium and magnesium. Exemplary soil micronutrients include boron, chlorine, cobalt,
copper, iron, magnesium, manganese, molybdenum, nickel and zinc.).

Referring to Claim 45, Schmaltz teaches the computerized method of claim 43, wherein said automatically (See Hulme) producing the set of nutrient requirements comprises:
collecting and storing into the one or more cloud-based databases (See Manning) satellite imagery of the one or more geospatial zones; automatically (See Hulme) obtaining geospatial zone delineation of the one or more geospatial zones from the satellite imagery; automatically (See Hulme) producing the set of nutrient requirements based on the soil testing data, the geospatial zone delineation, the predefined agronomic crop needs, and the target yield goals (
Schmaltz: page 9, lines 1-page 10 lines 15; Claim 31; describes collecting and the use of satellite imagery for analyzing soil data with the geospatial zone delineation.

Schmaltz does not explicitly teach cloud-based databases.
	However, Manning teaches cloud-based databases (
Manning: page 2, Its first platform, Optimize RX, combines GIS mapping and soil analysis to assist farmers with seeding and fertilization, optimizing both. Its next product, a cloud-based software app called cloud My Farm Manager, connects multiple service providers to help farmers keep tabs on all their data sets. This platform fully integrates their solutions and is supported by leading ag product and service providers)

Schmaltz and Manning are both directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz, which teaches detecting and managing agricultural information technology in view of Manning, to efficiently apply the analysis of soil management to enhancing the capability to use a cloud tool for processing agricultural data. (See Manning at 3).

Schmaltz in view of Manning does not explicitly teach automatically 
However, Hulme teaches automatically (
Hulme: Sec. 0047; describes users automation process for selecting and applying fertilizer.);

obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products is a set. );

Schmaltz, Manning, and Hulme are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning, which teaches detecting and managing agricultural information technology in view of Hulme, to efficiently apply the analysis of soil management to improving the selections of products to include fertilizer. (See Hulme at 0012, 0019, 0027).


Referring to Claim 46, Schmaltz teaches the computerized method of claim 43, wherein said calculating the fertilizer rate of the fertilizer product set based on the driver fertilizer product and the set of nutrient requirements further comprises:
receiving an adjustment from the user; adjusting the calculated fertilizer rate of the fertilizer product set using the received adjustment (
Schmaltz: page 5, lines 3- 9; page 10, lines 10-15 describes adjustments by a user as well as adjusting the fertilizer applicant rates);

automatically (See Hulme) re-updating the set of nutrient requirements (
Schmaltz: page 2, lines 5-29-page 3 lines 18; describes determining the nutrient requirements and updating the information through user input).


Schmaltz in view of Manning does not explicitly teach automatically 
However, Hulme teaches automatically (
Hulme: Sec. 0047; describes users automation process for selecting and applying fertilizer.);

obtaining a fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (See Schmaltz);  receiving a first user input indicating a first fertilizer product from the fertilizer product set as a driver fertilizer product (
Hulme: Sec. 0026-0031, 0037; describes users selecting fertilizer products to apply to an area, in which the fertilizer products is a set. );

Schmaltz, Manning, and Hulme are all directed to the analysis of soil management (See Schmaltz at pg. 12 lines 9-13; Manning at pg. 3; Hulme at 0019; 0023). Schmaltz discloses additional tools such as calculation can be considered (See Schmaltz at pg. 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmaltz in view of Manning, which teaches detecting and managing agricultural information technology in view of Hulme, to efficiently apply the analysis of soil management to improving the selections of products to include fertilizer. (See Hulme at 0012, 0019, 0027).


Referring to Claim 50, Schmaltz teaches the computerized method of claim 43 further comprising:
providing a workflow interface for accessing and modifying the first agronomic prescription (
Schmaltz: page 5, lines 3- 15; “According to one aspect, historical production and yield data collected from the agricultural field comprise suitable input data sets for comparisons with the suitable agronomic reference data sets for the purposes of adjusting, tailoring and optimizing the crop inputs prescription.” ).

wherein said providing the workflow interface for accessing and modifying the first agronomic prescription comprises:
providing a workflow interface for re-obtaining the fertilizer product set comprising one or more fertilizer products for applying to the one or more geospatial zones (
Schmaltz: page 3, lines 1-18; Table 2; Page. Lines 1-15; describes adjusting and applying fertilizer to area).


Claims 51-54 recite limitations that stand rejected via the art citations and rationale applied to claims 43, 45, 46, and 50 respectfully.  Regarding the computer system comprising:
a memory (
Hulme: Sec. 0035, 0039);

one or more cloud-based databases (
Manning: page 2, Its first platform, Optimize RX, combines GIS mapping and soil analysis to assist farmers with seeding and fertilization, optimizing both. Its next product, a cloud-based software app called cloud My Farm Manager, connects multiple service providers to help farmers keep tabs on all their data sets. This platform fully integrates their solutions and is supported by leading ag product and service providers);


a network or a communication connection (
Schmaltz: page 8, lines 25-29; describes network and communication resources);

a processing structure coupled to the memory, the one or more cloud-based databases (See Manning), and the network or the communication connection (
Hulme: Sec. 0035, 0039 memory; 0033, 0035 communication and networks);
wherein the processing structure, the memory, the one or more cloud-based databases (See Manning), and the network or the communication connection form a single computerized platform (
Schmaltz: page 8, lines 25-29; describes network and communication resources; page 6 lines 9-12 describes a computer program);



Claims 55-58 and 62 recite limitations that stand rejected via the art citations and rationale applied to claims 43-46 and 50 respectfully.  Regarding a computer-readable storage device comprising computer-executable instructions for optimal production of a selected crop to be grown on a field (
Schmaltz: Claim 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emori, U.S. Patent Number US6424295B1, (discussing the applications of chemicals to an agricultural field).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UCHE BYRD/Examiner, Art Unit 3624